

Exhibit 10.27
COPART, INC.
EXECUTIVE OFFICER
EMPLOYMENT AGREEMENT
This Executive Officer Employment Agreement is entered into with an effective
date of August 1, 2014 (the “Effective Date”) by and between Copart, Inc.,
headquartered in Texas (the “Company”), and Rama Prasad (the “Executive”).
1.    Duties and Scope of Employment.
(a)Position and Duties. As of the Effective Date, Executive will serve as Senior
Vice-President and Chief Information Officer. Executive will render such
business and professional services in the performance of his duties, consistent
with Executive’s position within the Company, as shall reasonably be assigned to
him by the Chief Executive Officer (CEO), President, or Executive Vice-President
(together, “Senior Management”) and as are contemplated by the Company’s bylaws.
During the term of Executive’s employment with the Company, Executive shall
report to and be subject to the directives of the Board of Directors (the
“Board”) and Senior Management. Executive shall also abide by the provisions of
the Company’s employee handbook, any ethics and compliance directives, and other
policies and procedures adopted by the Company. The period of Executive’s
employment under this Agreement is referred to herein as the “Employment Term.”
Executive’s successful completion of a drug and background check with
satisfactory results is a condition precedent to Company’s obligations under
this Agreement.
(b)    Obligations. During the Employment Term, Executive will perform his
duties faithfully and to the best of his ability and will devote his full
business efforts and time to the Company. For the duration of the Employment
Term, Executive agrees not to actively engage in any other employment,
occupation or consulting activity for any direct or indirect remuneration
without the prior approval of the Board.
2.    Employment Terms.
(a)    Basic “At Will” Rule. The Employment Term shall begin upon the Effective
Date and shall continue thereafter until terminated by the Company or the
Executive. The Executive acknowledges and agrees that his employment with the
Company is “at will” and may be terminated at any time, with or without notice,
with or without good cause, or for any or no cause, at the option of either the
Company or the Executive. Executive understands and agrees that neither his job
performance nor promotions, commendations, bonuses or the like from the Company
shall give rise to, or in any way serve as the basis for modification,
amendment, or extension, by implication or otherwise, of the Executive’s at-will
employment with the Company.

1



--------------------------------------------------------------------------------



(b)    Termination. If the Company terminates the Executive’s employment at any
time for any reason other than Cause or Disability, both as defined below, or if
the Executive terminates his employment at any time for Good Reason, as defined
below, the provisions of Section 9(a)(i) shall apply. If the Executive
terminates his employment at any time other than for Good Reason, the provisions
of Section 9(a)(ii) shall apply. Upon termination of the Executive’s employment
with the Company, the Executive’s rights under any applicable benefit plans
shall be determined under the provisions of those plans.
(c)    Death. The Executive’s employment shall terminate in the event of his
death. The Company shall have no obligation to pay or provide any compensation
or benefits under this Agreement on account of the Executive’s death, or for
periods following the Executive’s death; provided, however, that the Company’s
obligations under Section 9(a)(i) shall not be interrupted as a result of the
Executive’s death subsequent to a termination to which such paragraph applies.
The Executive’s rights under the benefit plans of the Company in the event of
the Executive’s death shall be determined under the provisions of those plans.
(d)    Cause. For all purposes under this Agreement, “Cause” shall mean
Executive’s:
(i)    willful or grossly negligent failure to substantially perform his duties
hereunder;
(ii)    commission of gross misconduct which is injurious to the Company;
(iii)    breach of a material provision of this Agreement (including, without
limitation, Section 10) or the agreements, policies, practices, and ethics and
compliance directives incorporated herein by reference;
(iv)    material violation of a federal or state law or regulation applicable to
the business of the Company;
(v)    misappropriation or embezzlement of Company funds or an act of fraud or
dishonesty upon the Company made by Executive;
(vi)    conviction of, or plea of nolo contendre to, a felony; or
(vii)    continued failure to comply with directives of Senior Management.
No act, or failure to act, by the Executive shall be considered “willful” unless
committed without good faith without a reasonable belief that the act or
omission was in the Company’s best interest. No compensation or benefits will be
paid or provided to the Executive under this Agreement on account of a
termination for Cause, or for periods following the date when such a termination
of employment is effective. The Executive’s rights under the benefit plans of
the Company shall be determined under the provisions of those plans.
(e)    Disability. The Company may terminate the Executive’s employment for
Disability by giving the Executive 30 days’ advance notice in writing. For all
purposes under this Agreement, “Disability” shall mean that the Executive, at
the time notice is given, has been unable to substantially perform his duties
under this Agreement for a period of not less than six (6) consecutive months as
the result of his incapacity due to physical or mental illness. In the event
that the Executive resumes the performance of substantially all of his duties
hereunder before the termination of his employment under

2



--------------------------------------------------------------------------------



this subparagraph (e) becomes effective, the notice of termination shall
automatically be deemed to have been revoked. No compensation or benefits will
be paid or provided to the Executive under this Agreement on account of
termination for Disability, or for periods following the date when such a
termination of employment is effective. The Executive’s rights under the benefit
plans of the Company shall be determined under the provisions of those plans.
(f)    Good Reason. Employment with the Company may be regarded as having been
constructively terminated by the Company, and the Executive may therefore
terminate his employment for “Good Reason” within 30 days following the
expiration of any Company cure period (as described below) and thereupon become
entitled to the benefits of Sections 9(a)(i) below, if one or more of the
following events (described in clauses (i) through (iii) below) shall have
occurred without the Executive’s prior written consent. The Executive will not
resign for “Good Reason” without first providing the Company with written notice
of the acts or omissions constituting the grounds for “Good Reason” within 90
days of the initial existence of such grounds for “Good Reason” and a reasonable
cure period of 30 days following the date of such notice.
(i)    the assignment to the Executive of any duties or the reduction of the
Executive’s duties, either of which results in a material diminution in the
Executive’s position or responsibilities with the Company in effect immediately
prior to such assignment, or the removal of the Executive from such position and
responsibilities (other than a promotion or similar move to another position);
(ii)    a material reduction by the Company in the Base Salary (as defined
below) of the Executive as in effect immediately prior to such reduction;
(iii)    a material breach by the Company of a material provision of this
Agreement.
3.    Dallas Relocation. Executive shall relocate to Dallas, TX and Company
shall provide relocation assistance in the form set forth in the Copart
Relocation Policy and Relocation Repayment Agreement, a copy of which is
attached hereto as Exhibit A.
4.    Compensation.
(a)    Base Salary. For all services to be rendered by the Executive pursuant to
this Agreement, the Company agrees to pay the Executive during the Employment
Term a base salary (the “Base Salary”) at an annual rate of $300,000. The Base
Salary may be paid through the payroll of either Company or its subsidiary. In
either case, the Base Salary shall be paid in accordance with Company’s or the
subsidiary’s regular payroll practices. The Company agrees to review the Base
Salary at least annually after the conclusion of the Company’s fiscal year and
to make such adjustments therein as the Board may approve.

3



--------------------------------------------------------------------------------



(b)    Bonus. Beginning with the Company’s 2015 fiscal year and for each fiscal
year thereafter during the Employment Term, the Executive will be eligible to
receive an annual bonus (the “Bonus”) based upon Executive’s contributions and
performance, in the form of cash in an amount up to 100% of Base Salary for such
fiscal year as determined by Senior Management, and approved by the Board or any
authorized committee (the “Committee”). Payment of an annual bonus shall be a
discretionary decision of the Committee. The Bonus, if any, will be paid as soon
as practical following the determination by the Board or the Committee that the
Bonus has been earned, but in no event after the fifteenth day of the third
month of the Company’s fiscal year or the calendar year, whichever is later,
following the date the Executive earns the Bonus and it is no longer subject to
a substantial risk of forfeiture. To be eligible to receive the Bonus, Executive
must be employed by the Company on the day the Bonus is paid.
(c)    Equity Compensation. Senior Management will recommend to the Company’s
Board of Directors or one of its committees after commencement of Executive’s
employment that Executive receive a grant of options to purchase with respect to
60,000 shares of Copart’s Common Stock. Any grant will be subject to the
approval of the Board of Directors or its committee.  Any grant will be priced
in accordance with Company’s equity incentive plan and Company’s policies
governing equity awards. Beginning with the Company’s 2016 fiscal year and for
each fiscal year thereafter during the Employment Term, Executive will be
eligible to receive stock option grants for such fiscal year as approved by the
Board or any authorized committee (the “Committee”). Awards of option grants
shall be a discretionary decision of the Committee.
5.    Employee Benefits. During the Employment Term, the Executive shall be
entitled to participate in employee benefit plans or programs of Company, if
any, to the extent that his position, tenure, salary, age, health and other
qualifications make him eligible to participate, subject to the rules and
regulations applicable thereto. Company reserves the right to cancel or change
the benefit plans and programs it offers to its employees at any time.
6.    Vacation. Executive will be entitled to paid vacation of three (3) weeks
per year in accordance with the Company’s vacation policy, with the timing and
duration of specific vacations mutually and reasonably agreed to by the parties
hereto.
7.    Expenses. The Executive shall be entitled to prompt reimbursement for all
reasonable ordinary and necessary travel, entertainment, and other expenses
incurred by the Executive while an employee of Company (in accordance with the
policies and procedures established by Company for its senior executive
officers) in the performance of his duties and responsibilities under this
Agreement; provided, however, that the Executive shall properly and promptly
account for such expenses in accordance with Company’s policies and procedures.
8.    Other Activities. The Executive shall devote substantially all of his
working time and efforts during Company’s normal business hours to the business
and affairs of Company and its subsidiaries and to the diligent and faithful
performance of the duties and responsibilities duly assigned to him pursuant to
this Agreement, except for vacations, holidays and sickness. The Executive may,
however, devote a reasonable amount of his time to civic, community, or
charitable activities and, with the prior written approval of the Senior
Management, to serve as a director of other corporations and to other types of
business or public activities not expressly mentioned in this paragraph.

4



--------------------------------------------------------------------------------



9.    Termination Benefits. The Executive shall be entitled to receive severance
and other benefits upon a termination of employment only as follows:
(a)    Severance.
(i)    Involuntary Termination. If the Company terminates the Executive’s
employment other than for Disability or Cause, or if the Executive terminates
his employment for Good Reason, then, in lieu of any severance benefits to which
the Executive may otherwise be entitled under any Company severance plan or
program, if any, and subject to the remaining provisions of this Section 9, the
Executive shall be entitled to a lump sum payment equal to fifty percent (50%)
of the Executive’s then-current Base Salary, less applicable tax withholding.
(ii)    Other Termination. In the event the Executive’s employment terminates
for any reason other than as described in Section 9(a)(i) above, including by
reason of the Executive’s death or Disability, the Company’s termination of
Executive for Cause, or Executive’s resignation other than for Good Reason, then
the Executive shall be entitled to receive severance and any other benefits only
as may then be established under the Company’s existing severance and benefit
plans and policies at the time of such termination, if any.
(b)    Release of Claims Agreement. The receipt of any severance payments or
benefits pursuant to this Agreement is contingent upon Executive signing and not
revoking a severance agreement and release of claims in a form reasonably
acceptable to the Company (the “Release”), which must become effective no later
than the 60th day following the Executive’s delivery of the Release (the
“Release Deadline”), and if not, the Executive will forfeit any right to
severance payments or benefits under this Agreement. To become effective, the
Release must be executed by the Executive and any revocation periods (as
required by statute, regulation, or otherwise) must have expired without the
Executive having revoked the Release. In addition, no severance payments or
benefits will be paid or provided until the Release actually becomes effective.
(c)    Section 409A.
(i)    Notwithstanding anything to the contrary in this Agreement, no severance
pay or benefits to be paid or provided to the Executive, if any, pursuant to
this Agreement that, when considered together with any other severance payments
or separation benefits, are considered deferred compensation under Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”), and the final
regulations and any guidance promulgated thereunder (“Section 409A”) (together,
the “Deferred Payments”) will be paid or otherwise provided until the Executive
has a “separation from service” within the meaning of Section 409A. Similarly,
no severance payable to Executive, if any, pursuant to this Agreement that
otherwise would be exempt from Section 409A pursuant to Treasury Regulation
Section 1.409A-1(b)(9) will be payable until Executive has a “separation from
service” within the meaning of Section 409A
(ii)    Any severance payments or benefits under this Agreement that would be
considered Deferred Payments will be paid on, or, in the case of installments,
will not commence until, the sixtieth (60th) day following Executive’s
separation from service, or, if later, such time as required by Section
8(c)(iii). Except as required by Section 8(c)(iii), any installment payments
that would have been made to Executive during the sixty (60) day period
immediately following Executive’s separation from service but for the preceding
sentence will be paid to Executive on the sixtieth (60th) day following
Executive’s separation from service and the remaining payments shall be made as
provided in this Agreement.

5



--------------------------------------------------------------------------------



(iii)    Notwithstanding anything to the contrary in this Agreement, if
Executive is a “specified employee” (“Specified Employee”) within the meaning of
Section 409A at the time of Executive’s termination, then any Deferred Payments,
which are otherwise due to Executive on or within the six (6) month period
following Executive’s termination will accrue during such six (6) month period
and will become payable in a lump sum payment on the date six (6) months and one
(1) day following the date of Executive’s separation from service or the date of
the Executive’s death, if earlier. All Deferred Payments, if any, will be
payable in accordance with the payment schedule applicable to each payment or
benefit. Each payment and benefit payable under this Agreement is intended to
constitute separate payments for purposes of Treasury Regulation Section
1.409A-2(b)(2).
(iv)    Any amount paid under this Agreement that satisfies the requirements of
the “short-term deferral” rule set forth in Treasury Regulation Section
1.409A-1(b)(4) will not constitute Deferred Payments for purposes of clause (i)
above.
(v)    Amounts paid under the Agreement that qualifies as a payment made as a
result of an involuntary separation from service pursuant to Treasury Regulation
Section 1.409A-1(b)(9)(iii) that do not exceed the Section 409A Limit will not
constitute Deferred Payments for purposes of clause (i) above. For this purpose,
“Section 409A Limit” means the lesser of two (2) times: (A) the Executive’s
annualized compensation based upon the annual rate of pay paid to Executive
during the Executive’s taxable year preceding the taxable year of the
Executive’s termination of employment as determined under Treasury Regulation
1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service guidance issued with
respect thereto; or (B) the maximum amount that may be taken into account under
a qualified plan pursuant to Code Section 401(a)(17) for the year in which
Executive’s employment is terminated.
(vi)    The foregoing provisions are intended to comply with the requirements of
Section 409A so that none of the severance payments and benefits to be provided
hereunder will be subject to additional tax imposed under Section 409A, and any
ambiguities herein will be interpreted to so comply. The Company and the
Executive agree to work together in good faith to consider amendments to this
Agreement and to take such reasonable actions which are necessary, appropriate
or desirable to avoid imposition of any additional tax or income recognition
prior to actual payment to Executive under Section 409A.
(d)    No Duty to Mitigate. The Executive shall not be required to mitigate the
amount of any payment contemplated by this Agreement (whether by seeking new
employment or in any other manner).
10.    Protective Covenants. Executive agrees that the covenants below (i) are
reasonable and necessary for the protection of legitimate business interests of
Company, (ii) are not against the public interest, and (iii) do not place a
unreasonable burden upon the Executive’s ability to earn a living.
(a)    Definitions. “Customer” means a person or entity with whom/which
Executive has had Company business-related contact or about whom/which Executive
has obtained knowledge through his employment with the Company. A “Competing
Business” is a person or entity that is in the business of auctioning,
processing, or selling salvage vehicles, or auctioning used vehicles, or
otherwise provides products or services that would displace the products or
services of the Company.

6



--------------------------------------------------------------------------------



(b)    Proprietary Information. During the Employment Term and thereafter, the
Executive shall not, without the prior written consent of the Board, disclose or
use for any purpose (except in the course of his employment under this Agreement
and in furtherance of the business of the Company or any of its affiliates or
subsidiaries) any confidential information or proprietary data of the Company,
including, without limitation, information regarding the Company’s computer and
information technology systems (and the means and methods for securing such
systems). As an express condition of the Executive’s employment with the
Company, the Executive agrees to execute a Confidentiality and Intellectual
Property Assignment Agreement in the form attached hereto as Exhibit B, and any
such additional confidentiality agreements as requested by the Company.
(c)    Restriction on Interfering with Employee Relationships. During the
Employment Term and for twelve (12) complete calendar months thereafter,
Executive will not, either directly or indirectly, (a) solicit, induce, or
encourage any employee of the Company to leave the Company, or (b) help another
person or entity to hire away an employee of the Company, unless otherwise
expressly authorized in writing to do so by an authorized officer of the
Company.
(d)    Restriction on Interfering with Customer Relationships. During the
Employment Term and for twelve (12) complete calendar months thereafter,
Executive will not, directly or indirectly, interfere with the relationship
between the Company and a Customer. It shall be considered a prohibited act of
interference for Executive to participate in soliciting, encouraging, or
inducing a Customer (a) to do business with a Competing Business, or (b) to stop
or reduce doing business with the Company, except where such conduct is
expressly authorized in writing by an authorized officer of the Company. The
parties stipulate that this restriction is inherently limited to a reasonable
geography or geographic substitute because it is limited to the place or
location where the Customer is located at the time.
(e)    Restriction Against Unfair Competition. Executive agrees that during the
Employment Term and for a period of twelve (12) complete calendar months
thereafter, Executive will not, directly or indirectly, as an employee,
consultant, advisor, contractor, shareholder, director, partner, joint-venturer,
or investor, assist in the management, administration, information technology,
or related sales activities of any Competing Business within the United States.
The foregoing shall not be construed to prohibit passive investments such as
mutual funds or ownership of less than 1% of a publicly-held company’s
outstanding stock. The parties stipulate that the geographic limitation used in
this restriction is a reasonable given Executive’s high level duties for the
Company, the Company’s nationwide business, and Executive’s in-depth knowledge
of the Company’s Proprietary Information.
11.    Right to Advice of Counsel. The Executive acknowledges that he has had
the opportunity to consult with counsel and is fully aware of his rights and
obligations under this Agreement.
12.    Successors. The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. Failure of the Company to obtain such assumption agreement
prior to the effectiveness of any such succession shall entitle the Executive to
the benefits described in Section 9(a)(i) of this Agreement, subject to the
terms and conditions therein.

7



--------------------------------------------------------------------------------



13.    Assignment. This Agreement and all rights under this Agreement shall be
binding upon and inure to the benefit of and be enforceable by the parties
hereto and their respective personal or legal representatives, executors,
administrators, heirs, distributees, devisees, legatees, successors and assigns.
This Agreement is personal in nature, and the Executive shall not, without the
prior written consent of the Company, assign or transfer this Agreement or any
right or obligation under this Agreement to any other person or entity. If the
Executive should die while any amounts are still payable to the Executive
hereunder, all such amounts, unless otherwise provided herein, shall be paid in
accordance with the terms of this Agreement to the Executive’s devisee, legatee,
or other designee or, if there be no such designee, to the Executive’s estate.
14.    Absence of Conflict. The Executive materially represents and warrants
that his employment by the Company as described herein will not conflict with
and will not be constrained by any prior employment or consulting agreement or
relationship.
15.    Notices. All notices, requests, demands and other communications called
for hereunder shall be in writing and shall be deemed given (i) on the date of
delivery, or, if earlier, (ii) one (1) day after being sent by a
well-established commercial overnight service, or (iii) three (3) days after
being mailed by registered or certified mail, return receipt requested, prepaid
and addressed to the parties or their successors at the following addresses, or
at such other addresses as the parties may later designate in writing:
If to the Executive:            Rama Prasad
If to the Company:            Copart, Inc.
14185 Dallas Parkway, Suite 300
Dallas, TX 75215
Attn: General Counsel
or to such other address or the attention of such other person as the recipient
party has previously furnished to the other party in writing in accordance with
this paragraph.
16.    Waiver. Failure or delay on the part of either party hereto to enforce
any right, power, or privilege hereunder shall not be deemed to constitute a
waiver thereof. Additionally, a waiver by either party or a breach of any
promise hereof by the other party shall not operate as or be construed to
constitute a waiver of any subsequent waiver by such other party.
17.    Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

8



--------------------------------------------------------------------------------



18.    Arbitration.
(a)    Arbitration. In consideration of Executive’s employment with the Company,
the Company’s promise to arbitrate all employment-related disputes and
Executive’s receipt of the compensation and other benefits paid to Executive by
the Company, at present and in the future, Executive agrees that any and all
controversies, claims, or disputes with anyone (including the Company and any
employee, officer, director, shareholder or benefit plan of the Company in their
capacity as such or otherwise) arising out of, relating to, or resulting from
Executive’s employment with the Company or the termination of Executive’s
employment with the Company, including any breach of this agreement, shall be
subject to binding arbitration. Disputes which Executive agrees to arbitrate,
and thereby agrees to waive any right to a trial by jury, include any statutory
claims under State or Federal law, including, but not limited to, claims under
Title VII of the Civil Rights Act of 1964, the Americans with Disabilities Act
of 1990, the Age Discrimination in Employment Act of 1967, the Older Workers
Benefit Protection Act, the Texas Labor Code claims of harassment,
discrimination or wrongful termination and any statutory claims, as well as and
all disputes arising out of or relating to the interpretation or application of
Section 18 of this Agreement, including the enforceability, revocability, or
validity of this Section. Executive and the Company agree that workers’
compensation claims (other than wrongful discharge claims), claims for
unemployment, and disputes that are not subject to arbitration under the
Dodd-Frank Wall Street Reform and Consumer Protection Act are excluded from
arbitration under this agreement. Executive further understands that this
agreement to arbitrate also applies to any disputes that the Company may have
with employee.
(b)    Procedure. The Federal Arbitration Act (“FAA”) applies to this Agreement.
Executive agrees that any arbitration will be administered by the American
Arbitration Association (“AAA”) and that a neutral arbitrator will be selected
in a manner consistent with its national rules for the resolution of employment
disputes. The arbitration proceedings will allow for discovery according to the
rules set forth in the National Rules for the Resolution of Employment Disputes.
Executive agrees that the arbitrator shall have the power to decide any motions
brought by any party to the arbitration, including motions for summary judgment
and/or adjudication and motions to dismiss and demurrers, prior to any
arbitration hearing. Executive agrees that the arbitrator shall issue a written
decision on the merits. Executive also agrees that the arbitrator shall have the
power to award any remedies, including attorneys’ fees and costs, available
under applicable law. Executive understands the Company will pay for any
administrative or hearing fees charged by the arbitrator or AAA except that
Executive shall pay the first $2,000.00 of any fees associated with any
arbitration Executive initiates. Any arbitration hereunder shall be conducted in
Dallas, Texas.
(c)    Remedy. Except as provided by Section 18(d) of this Agreement,
arbitration shall be the sole, exclusive and final remedy for any dispute
between Executive and the Company. Accordingly, except as provided by the FAA,
neither Executive nor the Company will be permitted to pursue court action
regarding claims that are subject to arbitration. Notwithstanding any other
provision of this Agreement, the arbitrator will not have the authority to
disregard or refuse to enforce any lawful Company policy, and the arbitrator
shall not order or require the Company to adopt a policy not otherwise required
by law which the Company has not adopted.

9



--------------------------------------------------------------------------------



(d)    Availability of Injunctive Relief. Notwithstanding any other provision of
this Agreement, either party may pursue in court injunctive, declaratory, and
other relief incidental to the enforcement of any confidential information,
non-disclosure, non-solicitation, and/or non-competition provisions contained in
any agreement between the Company and Executive, including, without limitation,
the provisions contained in Section 10 of this Agreement. In the event either
party seeks such relief, the prevailing party shall be entitled to recover
reasonable costs and attorneys’ fees.
(e)    Administrative Relief. Executive understands that this agreement does not
prohibit Executive from pursuing an administrative claim with a local, state or
federal administrative body such as the equal employment opportunity commission
or the workers’ compensation commission. This agreement does, however, preclude
Executive from pursuing court action or remedies regarding any such claim.
19.    Voluntary Nature of Agreement. Executive acknowledges and agrees that
Executive is executing this agreement voluntarily and without any duress or
undue influence by the Company or anyone else. Executive further acknowledges
and agrees that Executive has carefully read this agreement and that Executive
has asked any questions needed for Executive to understand the terms,
consequences and binding effect of this agreement and fully understand it,
including that Executive is waiving Executive’s right to a jury trial. Finally,
Executive agrees that he/she has been provided an opportunity to seek the advice
of an attorney before signing this agreement.
20.    Integration. This Agreement, together with the Confidential Information
Agreement represents, the entire agreement and understanding between the parties
as to the subject matter herein and supersedes all prior or contemporaneous
agreements whether written or oral. No waiver, alteration, or modification of
any of the provisions of this Agreement will be binding unless in writing and
signed by the Company.
21.    Headings. The headings of the paragraphs contained in this Agreement are
for reference purposes only and shall not in any way affect the meaning or
interpretation of any provision of this Agreement.
22.    Applicable Law. This Agreement shall be governed by and construed in
accordance with the internal substantive laws, and not the choice of law rules,
of the State of Texas. The state and federal courts of Texas shall be the
exclusive forum for any non-arbitral disputes arising between the parties to
this Agreement.
23.    Cooperation. Executive shall, without further remuneration, provide
Executive’s reasonable cooperation in connection with any action or proceeding
by a third party (or any appeal from any action or proceeding) that relates to
events occurring during or relating to Executive’s employment hereunder. If
Executive’s cooperation is needed under this paragraph, the Company shall use
reasonable best efforts to schedule Executive’s participation at a mutually
convenient time, and shall reimburse Executive for reasonable travel and
out-of–pocket expenses (following presentment of reasonable substantiation).
This provision shall survive any termination of this Agreement or Executive’s
employment.
24.    Counterparts. This Agreement may be executed in one or more counterparts,
none of which need contain the signature of more than one party hereto, and each
of which shall be deemed to be an original, and all of which together shall
constitute a single agreement.

10



--------------------------------------------------------------------------------



25.    Tax Withholding. All payments made pursuant to this Agreement will be
subject to withholding of applicable taxes.
26.    Acknowledgment. Executive acknowledges that he has had the opportunity to
discuss this matter with and obtain advice from his private attorney, has had
sufficient time to, and has carefully read and fully understands all the
provisions of this Agreement, and is knowingly and voluntarily entering into
this Agreement.



11



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the parties has executed this Executive Officer
Employment Agreement, in the case of the Company by its duly authorized officer,
as of the day and year first above written.


COMPANY:


Copart, Inc.




By: /s/ William E. Franklin                    Date:     July 8,
2014            
William E. Franklin
Executive Vice-President


EXECUTIVE:




By: /s/ Rama K. Prasad                    Date:     July 8, 2014            
Rama Prasad





12



--------------------------------------------------------------------------------



Exhibit A


COPART RELOCATION POLICY AND RELOCATION REPAYMENT AGREEMENT

    

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------

Manager Relocation Policy




General Policy Guidelines
Prepared for Rama Prasad
July 8, 2014
                        
            
            










































Copart reserves sole authority to interpret and change this policy, including
determining eligibility for benefits and assistance. This policy is not intended
to create any promises or contractual rights of employment. Employment with
Copart is “at will”. This policy is proprietary and confidential.

    

--------------------------------------------------------------------------------



Introduction
Congratulations on your decision to relocate! We hope that your relocation will
help advance your personal and professional growth. While it is an exciting
time, it can also be a very stressful time. We at Copart (Copart) realize that
your decision affects your entire family. That’s why we’re going to assist you
throughout the process.
While we’re committed to helping you in any way possible, we’re asking that you
share the responsibility for a cost-effective, successful move. This simply
means that you strictly adhere to the relocation policy and communicate and
cooperate with those who are helping you throughout this process.
We believe the full service relocation option will help you maximize your
relocation allowance and avoid unnecessary tax obligations while also freeing
you from the hassles of moving cross-country.
We’ve contracted with Cornerstone Relocation Group to assist you throughout your
relocation. Cornerstone Relocation is a global relocation management and
consulting company that has helped thousands of relocating families. You will be
assigned an experienced Relocation Counselor to provide guidance and to act as
your advocate throughout your relocation. Once your relocation is completed,
Cornerstone will send you a survey inquiring about your experience with them.
Your candid feedback assists us with ongoing improvements to the program. We
appreciate your taking the time to complete the satisfaction survey.
Eligibility
To be eligible for this relocation policy you must meet the following criteria:
•
You must be a regular, full-time, employee of Copart.

•
You have received a request from Copart to relocate. Employee-initiated
relocations are NOT eligible for relocation benefits.

•
Per IRS requirements, the distance between your former residence and your new
job site must be at least 50 miles greater than the distance between your former
residence and your former job site.

•
You must be a full-time employee in the new location for at least 52 weeks in
the 12-month period immediately following the date of relocation.

•
You must work through Cornerstone for all services including, temporary housing
and transportation of your household goods. We recommend that you also work with
their network of real estate agents for your home listing and home search.
Cornerstone’s supplier network will provide you with professional relocation
services and, at the same time, Copart will realize cost efficiencies by working
with their recommended providers.

Relocation assistance is provided to you and your immediate family members who
permanently reside with you and are relocating with you. Please refer to your
Relocation Allowance schedule for specific limitations.
Repayment Agreement
The costs that Copart will incur as a result of this move are extensive. For
this reason and to be sure we have your commitment to the new position, we
require that you sign a Repayment Agreement, which stipulates that you will
repay all of the costs should you voluntarily terminate employment or be
terminated for misconduct with Copart within one year of the date your
relocation is complete. The Repayment Agreement must be signed and returned to
Human Resources prior to implementing any relocation services. For purposes of
repayment, the relocation will be deemed “complete” once all expenses and
invoices from suppliers are approved and paid by Cornerstone & Copart.
Policy Administration
Cornerstone Relocation Group will administer Copart’s relocation benefits. A
qualified Relocation Counselor will contact you to review all aspects of the
benefits and help you to get the relocation started in a positive direction.
Your Cornerstone Relocation Counselor will serve as your advocate and “go to”
person throughout the process.

    

--------------------------------------------------------------------------------



Relocation Expense Limits
The costs of the various policy benefits outlined in this document each have an
overall spend limit as a guideline to help you manage your total relocation
budget. Your relocation budget is provided to you in your offer letter from
Copart. For purposes of the relocation policy, any reference to “reimbursement”,
“allowance”, or “payment” will be considered to be made against your overall
Relocation Allowance cap. Your Relocation Counselor will help you establish your
initial relocation budget based upon the distance of your move and the size of
your family. Each policy element will have an overall cap amount, this is to
ensure that you maximize the funds being provided to you for a smooth and
efficient transition for you and your family, if applicable. If you feel like
you need to reallocate dollars from one policy benefit to another because of the
specific circumstances of your move, speak with your Relocation Counselor and
they will discuss your options with you.
Your Responsibilities
Your cooperation throughout the process will help ensure that your move is
handled with the least inconvenience as possible. Specifically:
•
We recommend that you use pre-qualified brokers recommended by Cornerstone
Relocation, who are trained and experienced in corporate relocation
transactions. They will recommend brokers for both selling your current home and
purchasing a home in the destination location. You should retain receipts and
other documentation to verify relocation expenses and to support payments made
to you by Copart through Cornerstone.

•
Please comply with all timelines spelled out in this policy and in the
instructions you receive from your Cornerstone Relocation Counselor.

•
Please prepare and submit expense reports in a timely manner.

•
Sign and return the Relocation Payback Agreement.

•
Provide feedback through the web-based survey you will receive at the end of
your move.

Expense Reimbursement
Most ordinary expenses involved in relocation are covered under this policy
either by a direct payment to a supplier or through the reimbursement of
relocation expense reports that you submit. Because of potential tax
implications, you must submit your out-of-pocket costs on a Relocation Expense
Report form. It is very important that the expenses on this report are strictly
related to the relocation vs. other business expenses. Your Cornerstone
Relocation Counselor will provide you with instructions for completing these
forms on-line and will also provide you with hard copy Relocation Expense
Reports for your convenience. It is also important that you retain records and
submit receipts. Whether you choose to submit your expenses on-line through
Cornerstone’s password-protected website or via a paper expense report, you must
submit original or scanned receipts to:
Copart Relocation Expense Administration
c/o Cornerstone Relocation Group
106 Allen Road
Basking Ridge, NJ 07920
Or your expenses can be completed and submitted online for faster service at
www.crgglobal.com

    

--------------------------------------------------------------------------------



Relocation Benefits at a Glance
Copart has contracted with Cornerstone Relocation Group to administer employee
relocation benefits. Cornerstone will issue reimbursements and payments, and
coordinate the services Copart has authorized. After authorization, a
Cornerstone Counselor will contact the employee to review the allowed benefits.
Transferring employees are required to speak with a Cornerstone Counselor PRIOR
TO making any relocation plans or talking to real estate agents, either in the
old or new location.
Eligibility
Full-time Copart employees who are asked by Copart to relocate.
Relocation Budget
The total amount Copart has committed to spend on your relocation as identified
in your Offer to Relocate.
Home Marketing Assistance
Home Marketing Assistance Program will facilitate the timely sale of your
existing home
Home Selling Costs
Normal and customary one-time costs to sell your home will be reimbursed up to
8% of the sale price.
Home Finding Trips
Employee and eligible spouse/ significant other allowed up to 1 trip to the new
location not to exceed 4 days/3 nights total, airfare or mileage, lodging, and
meals (subject to daily maximums).
Home Search and Purchase Assistance
Home Search Assistance Program provides an efficient, coordinated process to
locate a home in the new location. The closing costs to purchase a home will be
reimbursed, including a loan origination fee capped at 2.5% of the purchase
price.
Lease Cancellation
If you are bound by a lease that you must cancel to make the move, Copart will
reimburse you for a cancellation penalty of up to one month of your rent
payment.
Temporary Living
An allowance based upon 30 days of temporary lodging will be provided if the
employee must move before the household members or hasn’t located a new
residence yet.
Household Goods Shipment
Covered costs include packing and moving household goods through van line, up to
2 automobiles, storage up to 30 days.
Final Move Costs
Covered costs include transportation, meals and lodging for the employee and
household members (subject to daily maximums).
Misc. Relocation Allowance
An allowance will be paid to you based on your family size to cover moving
related costs not covered in policy.



Departure Services
Home Marketing Assistance Program (Home Owners Only)
If you own a home and plan to sell it, Cornerstone will provide you with
professional assistance on how to market your home to ensure optimum success. Do
not contact a Realtor® before talking to your Cornerstone Relocation Counselor.
Your Cornerstone Counselor will recommend a broker that is experienced in
working on corporate relocation transactions and the specific requirements of
these transactions. Furthermore, recommended brokers will have a proven track
record of market knowledge and sales success, as well as familiarity with
Cornerstone’s service standards. In addition to ensuring top-of-the-line service
delivery to you, Cornerstone Relocation collects commissions from these brokers,
which offsets and lowers the relocation costs for Copart.
Cornerstone Relocation Group requires its brokers to meet the following
standards:
•
Brokerage must have a Relocation Department or proven relocation-related
experience.

•
Real Estate firm must have no interest (actual or contemplated) in Copart,
departure property, or home to be purchased, including any business or family
relationship with the owners of the properties.

•
Broker must have a proven track record in the selling community. Cornerstone
tracks list price to sales price ratio, number of current listings and number of
recent sales.

Your Counselor will contact two qualified brokers in your area and ask them to
complete a Broker’s Market Analysis (BMA) on your home, which will include
suggested marketing tips, competing listing information and recent sales in the
neighborhood. Based on the data they gather and their knowledge of the
marketplace, they will provide a most probable sales price range. Your
Cornerstone Counselor will review and analyze the market data contained in the
BMA’s to help you formulate a competitive list price and marketing strategy to
achieve the highest possible sales price within a reasonable timeframe. If the
recommended list price indicated by the BMA’s are not within 5% of each other, a
third one will be ordered and the two closest will be used to formulate listing
and marketing strategies. You and your Cornerstone Counselor will work with the
agent you select to list and market your home and identify potential buyers. You
will receive continuous feedback and updates on marketing activity throughout
the process. To assist with a successful sale, Copart recommends that you use an
agent or broker who has been qualified by Cornerstone and present all offers to
your Cornerstone Relocation Counselor for review.

    

--------------------------------------------------------------------------------



Disclosure
Real estate transactions are governed by laws and regulations designed to
protect the interests of both sellers and buyers. Every home seller has certain
duties and obligations to a buyer, including full disclosure of all pertinent
information about the condition of the home and its surroundings. In this
regard, you can protect both yourself from potential litigation by the timely
and thorough completion of all forms and documents pertaining to the condition
of the property. It is not the intent of Copart to relieve you of your duties
and obligations including completing all necessary repairs and full disclosure.
You will be asked to complete property disclosure forms for the real estate
agent and for Cornerstone. You must complete and return these forms at the
beginning of the listing period.
Home Sale Closing Costs and Agent Commission (Home Owners Only)
Once you have an offer on your home, your Relocation Consultant will assist you
with the negotiation of the offer and will review your estimated closing costs
to help you identify which costs will be covered by Copart. The total costs
eligible for reimbursement are limited to 8% of the sale price (2% for
non-recurring closing costs and 6% for the real estate agent commission)
(Subject to Relocation Schedule Limits)
Lease Cancellation (Renters Only)
If you are currently bound by a lease agreement, your Cornerstone Relocation
Counselor can provide assistance on how to terminate your lease and possibly
avoid penalties. In most States the Lessee can advertise for a replacement
tenant to take over the lease and as long as the tenant meets the landlord’s
requirements, the lease can be cancelled without penalty. In addition your
Counselor can provide documentation of your job change to assist in lease
cancellation negotiations. If you are obligated to pay a lease cancellation
penalty, Copart will reimburse for this penalty up to one month of your rent
capped at $3,000. Payment of this penalty must be documented either with a
receipt or letter from your landlord.


Destination Services
Home Finding Trip
Copart will reimburse expenses for you and your spouse/significant other for up
one trip for a maximum of 4 days and 3 nights of expenses. Covered expenses
include:
•
Round trip economy air fare for you and your spouse/significant other (if the
distance between your old and new locations is greater than 200 miles).

•
If the distance between your old and new locations is less than 200 miles,
mileage will be paid based on the Copart current mileage reimbursement rate,
plus tolls using the most direct route.

•
Lodging for 3 night’s total.

•
Local transportation (including mid-sized car rental, tolls, parking, etc.)

•
Meals up to $40 per day per person with receipts

•
Total reimbursement should not exceed $3,500.

New Home Search Assistance - Purchase or Rental
Home Purchase
If you want to purchase a home in the new location, your Relocation Counselor
will help you with this process. Buying a home is a personal decision and while
Copart is not reimbursing any of the costs to purchase a home, we are providing
guidance and assistance through Cornerstone.
Your Cornerstone Relocation Counselor will first conduct a needs assessment and
develop a preference profile including type of housing, commuting requirements,
schools, amenities, lifestyle, etc. Once the profile is developed, the Counselor
will have a preapproved broker/agent contact you to begin the home search. This
representative will accompany you to preview specific homes and assist you in
preparing an offer once you have found a home. If your hiring manager or a
fellow Copart employee refers you to a real estate agent, DO NOT CONTACT that
agent until you speak with your Relocation Counselor. Employee referrals are
strongly discouraged because of the potential for a conflict of interest.
The agents/brokers recommended by Cornerstone’s Counselors are vetted and
evaluated. This means that they are experts in assessing your housing
preferences and are professional “Buyer Agents” trained and evaluated on
representing your interests, not the interest of the seller who is ultimately
paying their commission. This is an important distinction because if they are
not a “buyer’s agent”, even if they show you the home, they are still
representing the interests of the seller who is

    

--------------------------------------------------------------------------------



paying their commission and not looking out for your best interests. In
addition, Cornerstone’s agents are familiar with both the wide range of market
areas that a relocating employee will consider, as well as the individual
neighborhoods and micro-markets. Their expertise affords them the knowledge to
refer you to locations where the availability of housing, price ranges and
neighborhood amenities match your preferences.
Your Cornerstone Counselor will be in regular contact with you and your agent
throughout the home search process to provide assistance and advice in
negotiating an offer, obtaining pre-qualification letters from our approved
mortgage lenders and helping you and your agent manage the escrow and closing
process. If for any reason you are not satisfied with the agent(s) we have
recommended, please call your Relocation Counselor and let him/her know. We will
quickly remedy the situation and get a replacement agent(s) for you to meet with
and evaluate for your home finding needs.
Understanding that new home developments are available in the new location we
need to caution you in the event you decide to purchase new construction. Buying
a new home versus buying an existing property is a personal decision. It may
lead to longer-than-expected interim housing needs, the costs for which will be
your responsibility. You may be encouraged by the builder to purchase the home
without professional representation from a real estate professional. In most
cases, community builders will work with an agent representing you, and we
encourage you to utilize that agent so that your family and financial interests
are represented in the transaction.
Closing Cost Reimbursement
If you decide to purchase a home in the new location through one of
Cornerstone’s recommended agents, Copart will reimburse your one-time,
non-recurring closing costs capped at 2.5% of the purchase price (Subject to
Relocation Schedule Limits). This includes up to 1% which may be used as a loan
origination or discount fee.
Rental Assistance
If you wish to rent a home or apartment in the new location, your Relocation
Counselor will refer you to rental resources and services in the new location to
help you settle into a new home. In addition Cornerstone will provide
professional rental assistance services to help you find a new rental home in
your new location. Due to the competitive nature of many rental markets, we
recommend you utilize the services made available for you so that you can locate
and settle into a new home as quickly as possible.
Temporary Living Allowance
If it is necessary to begin work prior to moving, a Temporary Living Allowance
of up to $3,000 will be provided for the employee to cover or offset the cost of
interim housing for up to 30 days. Expenses intended to be covered or offset by
this allowance include:
•
Thirty (30) days’ lodging in furnished corporate housing with kitchen facilities
(arranged through Cornerstone Relocation) or an extended stay hotel.

•
In moves over 500 miles, a mid-size car rental for up to seven (7) days while
the employee’s car is transported to the new location will be provided.

•
If the distance between the old and new locations is less than 500 miles,
personal auto mileage will be reimbursed.

Miscellaneous Relocation Allowance
You will incur some expenses that may not be specifically covered under this
policy. For this reason, the company will provide you with a Miscellaneous
Relocation Allowance as calculated in the table below. This allowance should be
used to cover things such as:
•
New auto registrations

•
Installation of new appliances

•
Pet transportation

•
Moving antiques or valuables that are not covered under transportation of
household goods

•
Housecleaning

•
Security deposits for temporary living or rentals

The Miscellaneous Allowance will be paid when you begin working in the new
location.



    

--------------------------------------------------------------------------------



Allowance Calculation and Limits:
Single Employee
Employee with Family
Home Owner:
$6,000
$7,500
Renter:
$4,500
$6,000

Mortgage Assistance
If you decide to purchase a new home Cornerstone has agreements with several
national lenders that have special programs, rates and underwriting processes
for relocating employees. While you are under no obligation to use any of these
companies, you may find their rates competitive and their processes and products
conducive to corporate relocation situations.
Transportation of Your Household Goods
Your Cornerstone Relocation Counselor will help you with the arrangements for
moving your household goods to the new location. The Counselor will explain the
process and put you in touch with a professional mover. It is important that you
or an adult family member arrange to be present to supervise the move and that
you provide a telephone number where the moving company can reach you prior to
your move date. Copart will be billed directly from the carrier for the cost of
shipping your household goods. Copart does not reimburse tips to the movers, if
you wish to tip the mover you may utilize your Miscellaneous Relocation
Allowance.
Authorized Charges
The company will pay the following charges in connection with your professional
move by an approved van line:
•
Charges for normal containers and standard packing of your household items.

•
Charges for transporting the household goods to the new location.

•
Normal appliance services, including wiring and plumbing modifications required
within the house for disconnection and reconnection of appliances.

•
Storage (if necessary) for up to 30 days at the new location site.

•
Warehouse handling.

•
Delivery to the new home. Weekend or holiday delivery will not be covered.

•
Unpacking of mattresses and box springs as well as five (5) carrier-packed
cartons.

•
One (1) debris pickup.

The amount of household goods that can be shipped is limited to certain weight
allowances (Your Cornerstone Relocation representative will assist you in
setting a budget for the movement of household goods that works with your
specific needs and Relocation Schedule Limits). As a guideline,:
 
Employee Only
Employee Plus One (1)
Employee Plus 2 - 4
Family Size >4
Moving Cost Limit
$8,000
12,000
$16,000
$20,000
(1) Family size must meet the requirements of legal dependents based on Copart
company policies.

Copart will not pay for the following:
•
Exclusive use of the van, expedited service or extra drop off/pick up stops.

•
Housecleaning, maid, or debris removal service at either the old or new home.

•
Removal or installation of wall-to-wall carpeting, draperies and/or rods,
electrical fixtures, water softeners, or similar items.

•
Packing or transportation of boats, trailers, airplanes, household pets, plants,
building materials, wood, or any perishable item.

•
Disassembly or reassembly of children’s playhouses or swing sets, portable
swimming pools, waterbeds, utility sheds, fencing, or items of similar nature.

Insuring Your Household Goods
Insurance will be provided on your shipment of household goods for up to
$100,000. High value items must be listed on a separate inventory form and are
not covered by Copart. The company cannot replace (nor will shippers generally
agree to handle) high value items like securities, cash, art, heirlooms or
precious jewelry. We recommend you pack and transport these items yourself.

    

--------------------------------------------------------------------------------



Automobile Shipping
Your automobiles will be handled by the same carrier who handles your household
goods or, in some cases, a dedicated automobile carrier. The company will pay
the cost of moving up to two automobiles, provided the distance of your move is
greater than 500 miles.
If the distance of your move is less than 500 miles, you may ship one automobile
and your mileage (at the current mileage reimbursement rate) for one vehicle
will be reimbursed. If you do not ship an automobile, mileage will be covered
for up to two automobiles. Travel will be based on the most direct route.
Moving Day - (Enroute Expenses)
The company will reimburse you for actual travel and lodging expenses incurred
for you, your spouse/significant other, and family members for your final move
to the new location. Expenses include:
•
Mileage based on the current IRS reimbursement rate and using the most direct
route will be paid for up to two vehicles.

•
If you drive, you will be expected to drive at least 350 miles per day using the
most direct route.

•
If you are shipping your automobiles, you will be reimbursed for airfare for all
family members at the coach class rate for one-way tickets purchased seven days
in advance.

•
Rental car until your automobiles are delivered.

•
Meals at the company approved rate.

•
Expenses should not exceed $2,000.



Tax Considerations
The current tax law and Internal Revenue Service (IRS) regulations require that
we report as income all relocation expense reimbursements made to you, or paid
on your behalf. Therefore, the tax effects of relocation transactions can only
be determined on an individual basis. It is important that you talk to a tax
professional to find out how certain kinds of assistance may affect your own tax
situation. Keep in mind that Copart will not reimburse tax preparation or tax
counseling expenses.
All non-deductible relocation expenses that Copart pays on your behalf or
directly to you are reported to the IRS as compensation, which will be included
in your gross annual W2 income. Therefore as each reimbursement is processed
through Cornerstone, the estimates income taxes will be withheld from the
reimbursement to comply with payroll reporting and timeliness of tax deposit
requirements. The only exceptions are:
•
Expenses associated with the shipment of your household goods.

•
Storage costs up to 30 consecutive days after your household goods are removed
from your former home and before they are delivered to your new home.

•
The travel and lodging (not meals) for you and your family during the final
move.

These costs are considered “excludable from income” and will not be shown on
your W-2 form.
NOTE: This includes expenses for the day you arrive. You can include any lodging
expenses you had in the area of your former home within one day after you could
not live in your former home because your furniture had been moved.
Based on IRS and state requirements, Copart will include reimbursed relocation
expenses on your W-2 form in the year in which they are paid.
You will be responsible for all local taxes applicable in either the departure
or destination location. Nothing in this policy should be construed as
providing, directly or indirectly, Income Tax Advice. For more information about
moving expenses, we suggest that you obtain IRS Publication 521 “Moving
Expenses” and that you retain the services of a professional tax
advisor/preparer.

    

--------------------------------------------------------------------------------



Copart’s tax provision for the various “relocation expense” items is outlined
below.
Relocation Expense
Tax Withholding Calculation
House Hunting
Yes
At statutory supplemental wage rate
Home Sale Costs
Yes
At statutory supplemental wage rate
Temporary Living
Yes
At statutory supplemental wage rate
Home Purchase Costs
Yes
At statutory supplemental wage rate
Final Move Meals
Yes
At statutory supplemental wage rate
Miscellaneous Relocation Allowance
Yes
At statutory supplemental wage rate
Final Move Lodging/Transportation
No
None - Not included in employee income
Final Move Meals
Yes
At statutory supplemental wage rate
Transportation of Household goods and first 30 days of storage
No
None - Not included in employee income
Automobile shipment
No
None - Not included in employee income




    

--------------------------------------------------------------------------------



Relocation Plan Election & Repayment Agreement


I, ____RAMA PRASAD_______________________________________________, hereby agree
to the repayment terms outlined in the Copart Relocation Policy.  My signature
also confirms that I have read, accept, and understand the attached policy
guidelines.
SERVICES PROVIDED THROUGH CORNERSTONE RELOCATION SERVICES
RELOCATION BUDGET:    $100,000.00 (Gross)
Move to be completed by: June 30, 2015


In consideration of payments made to me, or on my behalf to third-party vendors
(i.e., shipment of household goods, corporate housing, etc.), I agree that if I
voluntarily terminate my employment, or if my employment is terminated by Copart
for cause, within the first twelve months (12) of the completion of my
relocation, I will be liable to Copart for the repayment of all or a prorated
amount including gross up (tax treatment).  I hereby agree to repay the
relocation costs to Copart within thirty (30) days as of my effective
termination date of employment.  If full repayment or repayment arrangements are
not made within thirty (30) days of termination, Copart reserves the right to
involve the services of a collection agency to recover the money owed. I further
understand that I am personally indebted to Copart for any amounts required to
be repaid to Copart under the terms of this Agreement and that these amounts can
be deducted from any compensation or payments due to me from Copart upon
termination, including salary, bonuses, vacation, and/or other forms of
compensation. I understand and agree that this Relocation Repayment Agreement
does not affect my status as an at-will employee and nothing contained in this
policy is intended to imply a promise for continued employment.


This Agreement supersedes any and all agreements either oral or written, between
Employer/Manager and Employee.


Please mail or email this signed Relocation Repayment Agreement within 7 days of
receipt directly to:
Rory Seidens, Vice President Human Resources
Copart Inc
14185 Dallas Parkway #400
Dallas, TX 75254
            
Acknowledged and Agreed,


Rama Prasad     July 8, 2014
Employee Name (Print)                    Date


/s/ Rama K. Prasad
Employee Signature









    

--------------------------------------------------------------------------------



Exhibit B
COPART CONFIDENTIALITY AND
INTELLECTUAL PROPERTY ASSIGNMENT AGREEMENT

    

--------------------------------------------------------------------------------



[copartlogoimage1.jpg]


COPART CONFIDENTIALITY AND
INTELLECTUAL PROPERTY ASSIGNMENT AGREEMENT
1.    Confidential Information and Trade Secrets
a.    You agree that all non-public information communicated to you with respect
to the business of Copart, Inc. and its subsidiaries and affiliated entities
(collectively, “Copart”), including without limitation Copart’s business
management information system and any other confidential or trade secret
information (collectively “Confidential Information”) gained by you by reason of
association or employment with Copart, whether or not that Confidential
Information was directly, indirectly or unintentionally communicated, shall be
treated by you as confidential and shall not be disclosed to anyone without
Copart’s express authorization. “Confidential Information” includes, but is not
limited to, all data, systems, compilations, programs, devices, strategies,
concepts, ideas or methods, regardless of whether kept in a document, electronic
storage medium, or in your memory, and any and all information concerning or
related to:
(i)    Copart’s financial condition, results of operations, and amounts of
compensation paid to officers and employees;
(ii)    marketing and sales programs of Copart and the terms and conditions
(including prices) of sales and offers of sales for products and/or services by
Copart along with information regarding Copart’s proposed products or designs,
whether or not pursued by Copart;
(iii)    the terms, conditions and current status of Copart’s agreements and
relationships with any customers, suppliers or other entities;
(iv)    the identities and business preferences of Copart’s actual and
prospective customers and/or suppliers or any employee or agent of Copart’s
actual and prospective customers and/or suppliers with whom Copart communicates
along with Copart’s practices and procedures for identifying prospective
customers;
(v)    the names and identities of any and all of Copart’s customers, including
any and all customer lists or similar compilations;
(vi)    the manufacturing processes and techniques, regulatory approval
strategies, computer programs, data, formulae, and compositions, service
techniques and protocols, new product designs and other skills, ideas, and
strategic plans possessed, developed, accumulated or acquired by Copart;
(vii)    personnel information including the productivity and profitability (or
lack thereof) of Copart’s employees, agents, or independent contractors;

    

--------------------------------------------------------------------------------



(viii)    any communications between Copart, its officers, directors,
shareholders or employees, and/or any attorney retained by Copart for any
purpose, or any person retained or employed by such attorney for the purpose of
assisting such attorney in his or her representation of Copart;
(ix)    the cost or overhead associated with the goods and services provided by
Copart along with Copart’s pricing structure for its goods or services,
including its margins, discounts, volume purchases, rebates, mark-ups and/or
incentives; and
(x)    any other matter or thing, whether or not recorded on any medium or kept
in your memory, (A) by which Copart derives actual or potential economic value
from such matter or thing being not generally known to other persons or entities
who might obtain economic value from its disclosure or use, or (B) which gives
Copart an opportunity to obtain an advantage over its competitors who do not
know or use the same.
b.    You promise and agree that, both during and after your employment
relationship or association with Copart, you shall not use or disclose any
Confidential Information to any other person, unless specifically authorized in
writing by an officer of Copart to do so. If an officer of Copart gives you
written authorization to make any such disclosures or to use such information,
you shall do so only within the limits and to the extent of that authorization.
If a time limit is required in order to make this restriction enforceable, then
the restrictions on use or disclosure of Confidential Information will only
apply for three (3) years after the end of your employment or association where
information that does not qualify as a trade secret is concerned (the
restrictions will apply to trade secret information for as long as the
information remains qualified as a trade secret).
c.    You acknowledge and agree that the unauthorized use of or disclosure of
any Confidential Information constitutes unfair competition for which Copart has
no adequate remedy at law thereby making injunctive relief appropriate.
d.    You agree that during your employment or association with Copart, you will
not improperly use, disclose, or induce Copart to use any proprietary
information or trade secrets of any former employer or other person or entity
which you have an obligation to keep in confidence. You further agree that you
will not bring onto Copart’s premises or transfer onto Copart’s technology
systems any unpublished document, proprietary information, or trade secrets
belonging to any such third party unless disclosure to, and use by, Copart has
been consented to in writing by such third party.    
e.    You acknowledge that Copart has received and will in the future receive
confidential or proprietary information belonging to third parties (“Third Party
Confidential Information”) subject to a duty on Copart’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. You hereby agree to hold all such Third Party Confidential Information
in the strictest confidence and not to disclose it to any person, firm or
corporation or to use it except as necessary in carrying out your work for
Copart consistent with Copart’s agreement with such third party. You further
agree to comply with any and all Copart policies and guidelines that may be
adopted from time to time regarding Third Party Confidential Information.
2.    Intellectual Property Assignment
a.    As between Copart and you, you agree that all right, title, and interest
in and to any and all Company Inventions and Intellectual Property, as defined
herein, are the sole property of Copart. “Company Inventions and Intellectual
Property” or “CIIP” refers to all inventions, works of authorship,

    

--------------------------------------------------------------------------------



copyright eligible works (such as materials, records, notes, drawings, and
software), ideas, designs, developments, improvements, discoveries, and other
intellectual property you develop, discover, or create (i) that relate to
Copart’s business, or to any actual or demonstrably anticipated research, future
work, or projects of Copart, whether or not conceived or developed alone or with
others, and whether or not conceived or developed during regular working hours,
or (ii) that result from any work you performed for Copart, performed on company
time, or performed using Copart’s property, resources, or Confidential
Information. You hereby assign to Copart, without further consideration, your
entire right, title, and interest (throughout the United States and in all
foreign countries) free and clear of all liens and encumbrances in and to all
such CIIP, which shall be the sole property of Copart, whether or not
patentable. You also agree to promptly make full written disclosure to Copart of
any CIIP.
b.    You hereby acknowledge and agree that all writings, ideas, information,
and other works which may be copyrighted (including software and computer
programs) which are related to the present or planned, or reasonably anticipated
business of Copart and are prepared by you (solely or jointly with others)
during your relationship with Copart shall be, to the extent permitted by law,
deemed to be “works for hire” or the result of “works for hire,” as defined by
U.S. copyright laws, with the copyright automatically vesting in Copart. To the
extent that such writings and works are not works for hire, you hereby waive any
and all rights in such writings and works and hereby assign to Copart all of
your present and future rights, title and interest, including copyright, in such
writings and works.
c.    Any assignment to Copart of CIIP includes all rights of attribution,
paternity, integrity, modification, disclosure and withdrawal, and any other
rights throughout the world that may be known as or referred to as “moral
rights,” “artist’s rights,” “droit moral,” or the like (collectively, “Moral
Rights”). To the extent that Moral Rights cannot be assigned under applicable
law, you hereby waive and agree not to enforce any and all Moral Rights,
including, without limitation, any limitation on subsequent modification, to the
extent permitted under applicable law.
d.    You agree to keep and maintain adequate, current, accurate, and authentic
written records of all CIIP made by you (solely or jointly with others) during
the term of your employment or association with Copart. The records will be in
the form of notes, sketches, drawings, electronic files, reports, or any other
format that may be specified by Copart. As between Copart and you, the records
are and will be available to and remain the sole property of Copart at all
times.
e.    You further agree to reasonably cooperate with Copart, both during and
after employment or association with Copart, in obtaining and enforcing patents,
copyrights, trademarks, and other protections of Copart’s rights in and to all
CIIP. Without limiting the generality of the foregoing, you shall, at any time
during or after employment or association with Copart, at Copart’s request,
execute all papers, render all assistance, and perform all lawful acts which
Copart considers necessary or advisable for the preparation, filing,
prosecution, issuance, procurement, maintenance or enforcement of patents,
trademarks, copyrights and other protections, and any applications for any of
the foregoing, of the United States or any foreign country for any CIIP and for
the transfer of any interest you may have therein. You shall execute any and all
papers and documents required to vest title in Copart or its nominee in any
CIIP. If Copart is unable because of your mental or physical incapacity or for
any reason to secure your signature to apply for or pursue any application for
any United States or foreign patent, copyright or other registration covering
CIIP, then you hereby irrevocably designate and appoint Copart and its duly
authorized officers and agents as your agent and attorney in fact, to act for
and on your behalf to do all lawfully permitted acts to further the prosecution
and issuance of such registrations with the same legal force and effect as if
executed by you.

    

--------------------------------------------------------------------------------



f.    Attached hereto as Schedule A is a list describing all inventions,
original works of authorship, developments, improvements and trade secrets that
were made by you prior to your employment with Copart, that relate to Copart’s
proposed business, products or research and development, and are owned in whole
or in part by you (“Prior Inventions”); or, if no such list is attached or if
Schedule A is unsigned, you represent that there are no such Prior Inventions.
You agree that you will not incorporate, or permit to be incorporated, any Prior
Invention into any Copart product, process or service without Copart’s prior
written consent. Nevertheless, if, in the course of your employment with Copart,
you incorporate into an Copart product, process or service a Prior Invention,
you hereby grant to Copart a nonexclusive, royalty-free, fully paid-up,
irrevocable, perpetual, transferable, sublicensable, worldwide license to
reproduce, make derivative works of, distribute, perform, display, import, make,
have made, modify, use, sell, offer to sell, and exploit in any other way such
Prior Invention as part of or in connection with such product, process or
service, and to practice any method related thereto.
g.    Some state laws may not allow the assignment of certain inventions under
this Agreement, including certain inventions that you develop entirely on your
own time without using Copart’s equipment, supplies, facilities, trade secret
information or Confidential Information (an “Other Invention”). You agree to
advise Copart promptly in writing of any invention that you believe constitutes
an Other Invention and is not otherwise disclosed on Schedule A. You agree that
you will not incorporate, or permit to be incorporated, any Other Invention
owned by you or in which you have an interest into a Copart product, process or
service without Copart’s prior written consent. Notwithstanding the foregoing
sentence, if, in the course of your employment with Copart, you incorporate into
a Copart product, process or service an Other Invention owned by you or in which
you have an interest, you hereby grant to Copart a nonexclusive, royalty-free,
fully paid-up, irrevocable, perpetual, transferable, sublicensable, worldwide
license to reproduce, make derivative works of, distribute, perform, display,
import, make, have made, modify, use, sell, offer to sell, and exploit in any
other way such Other Invention as part of or in connection with such product,
process or service, and to practice any method related thereto.
3.    Conflicting Obligations
You hereby represent and warrant that you have no other agreements,
relationships, or commitments to any other person or entity that conflict with
the provisions of this Agreement, your obligations to Copart under this
Agreement, or your ability to perform the services for which you are being
retained by Copart. You further agree that if you have signed a confidentiality
agreement or similar type of agreement with any former employer or other entity,
you will comply with the terms of any such agreement to the extent that its
terms are lawful under applicable law. You represent and warrant that after
undertaking a careful search (including searches of your computers, cell phones,
electronic devices, and documents), you have returned all property and
confidential information belonging to all prior employers (and/or other third
parties you have performed services for in accordance with the terms of your
applicable agreement).


4.    Return of Company Materials
Following the end of your employment or association with Copart or at any time
upon demand from Copart, you will immediately deliver to Copart, and will not
keep in your possession, recreate, or deliver to anyone else, any and all Copart
property, including, but not limited to, Confidential Information, Third Party
Confidential Information, all devices and equipment belonging to Copart

    

--------------------------------------------------------------------------------



(including computers, handheld electronic devices, telephone equipment, and
other electronic devices), all tangible embodiments of the CIIP, all
electronically stored information and passwords to access such property, Copart
credit cards, records, data, notes, notebooks, reports, files, proposals, lists,
correspondence, specifications, drawings, blueprints, sketches, materials,
photographs, charts, any other documents and property, and reproductions of any
of the foregoing items, including, without limitation, those records maintained
pursuant to Section 2(e). You also hereby consent to an exit interview (at
Copart’s election) to confirm your compliance with this Section 4.


5.    Miscellaneous
a.    The laws of the State of Texas (without regard to Texas’s conflict of law
rules), as well as any and all applicable federal law, including U.S. copyright
laws, shall apply to this Agreement. You hereby expressly consent to the
personal and exclusive jurisdiction and venue of the state and federal courts
located in Dallas County, Texas, for any lawsuit arising out of this Agreement.
b.    This Agreement will be binding upon your heirs, executors, assigns,
administrators, and other legal representatives, and will be for the benefit of
Copart, its successors, and its assigns. There are no intended third-party
beneficiaries to this Agreement, except as may be expressly otherwise stated.
Notwithstanding anything to the contrary herein, Copart may assign this
Agreement and its rights and obligations under this Agreement to any successor
to all or substantially all of Copart’s relevant assets, whether by merger,
consolidation, reorganization, reincorporation, sale of assets or stock, or
otherwise, without the need for further consent by you.
c.    This Agreement, together with Schedule A, sets forth the entire agreement
and understanding between the Company and you with respect to the subject
matters contained herein and supersedes all prior written and oral agreements,
discussions, or representations between us regarding these subject matters.
d.    If a court or other body of competent jurisdiction finds, or the parties
mutually believe, any provision of this Agreement, or portion thereof, to be
invalid or unenforceable, such provision will be enforced to the maximum extent
permissible so as to effect the intent of the parties, and the remainder of this
Agreement will continue in full force and effect.
e.    No modification of or amendment to this Agreement, nor any waiver of any
rights under this Agreement, will be effective unless in a writing signed by the
President or CEO of Copart and you. Waiver by Copart of a breach of any
provision of this Agreement will not operate as a waiver of any other or
subsequent breach.
f.    The rights and obligations of the parties to this Agreement will survive
termination of your employment or association with Copart.


Acknowledged and agreed:


        
Signature                            Date


                                                                                   
Name of Employee/Consultant (printed)

    

--------------------------------------------------------------------------------



Schedule A
LIST OF PRIOR INVENTIONS
If you have Prior Inventions, please list them in the space below. If you do not
have any Prior Inventions or you would like to include additional Prior
Inventions on separate pages, check the appropriate box at the bottom of the
page.


Title
 
Date
 
Identifying Number or Brief Description



Check the following as applicable:
 
All of my Prior Inventions are listed above
 
 
 
I have no Prior Inventions
 
 
 
I have attached additional sheets describing my Prior Inventions



Signature of Employee:
Type or Print Name of Employee:
Date:



    